
	
		III
		111th CONGRESS
		2d Session
		S. RES. 567
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2010
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To elect Daniel K. Inouye, a Senator from
		  the State of Hawaii, to be President pro tempore of the Senate of the United
		  States.
	
	
		That Daniel K. Inouye, a Senator from the
			 State of Hawaii, be, and he is hereby, elected President of the Senate pro
			 tempore.
		
